In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-466 CV

____________________


IN RE WESLEY MILLER




Original Proceeding



MEMORANDUM OPINION 
 The relator filed a petition for writ of mandamus to compel the trial court to vacate
an order granting a motion for camera access to trial proceedings.  One of the real parties in
interest, CBS Broadcasting, Inc., through 48 Hours subsequently suggested that the issues
raised in the petition for writ of mandamus have been mooted by subsequent developments
in the trial court.  The relator did not object to the suggestion of mootness.  Accordingly, our
stay order of October 20, 2006 is vacated and the petition for writ of mandamus is denied
without reference to the merits of the issues presented in the petition.
	WRIT DENIED.
										PER CURIAM
Opinion Delivered November 9, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.